[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                              APR 6, 2009
                              No. 08-13327                  THOMAS K. KAHN
                          Non-Argument Calendar                 CLERK
                        ________________________

                       D. C. Docket No. 07-00419-CR-4

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                    versus

LANCE HENSLEY,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                    for the Southern District of Georgia
                      _________________________

                                (April 6, 2009)

Before BLACK, CARNES and BARKETT, Circuit Judges.

PER CURIAM:

     Lance Hensley appeals his 80-month sentence for possession of child
pornography, in violation of 18 U.S.C. § 2252A(a)(5)(B). He contends that the

district court erred in enhancing his sentence for possession of 600 or more images

under § 2G2.2(b)(7)(D) of the sentencing guidelines.1

       The sentencing guidelines provide for a five-point increase in a defendant’s

base offense level for possessing over 600 images of child pornography. The

district court found that Hensley had been in possession of over 13,000 images

based on the videos and images of child pornography found on his home computer.

Hensley did not object to the § 2G2.2(b)(7)(D) enhancement before the district

court and, therefore we review it only for plain error. See United States v.

Aguillard, 217 F.3d 1319, 1320 (11th Cir. 2000) (per curiam). “The four prongs of

plain error review are: (1) there must be error; (2) the error must be plain; (3) the

error must affect the appellant’s substantial rights; and (4) the error must seriously

affect the fairness, integrity, or public reputation of judicial proceedings.” United

States v. Novaton, 271 F.3d 968, 1014 (11th Cir. 2001) (internal quotation marks

and alteration omitted). We will not correct any error unless all four requirements

are met. Id.

       Hensley contends that the district court plainly erred because there was


       1
         Hensley further argues that his trial counsel rendered constitutionally ineffective
assistance. Because the record is insufficiently developed to permit review of this claim on
direct appeal, we decline to address it. See United States v. Le, 256 F.3d 1229, 1241 (11th Cir.
2001).

                                                2
insufficient evidence to support the finding that he had possessed over 600 images

of child pornography. That contention fails. Findings of fact for sentencing

purposes may be based on “undisputed statements in the presentence report.”

United States v. Saunders, 318 F.3d 1257, 1271 n.22 (11th Cir. 2003). That is

what happened in this case. Hensley did not object to the facts contained in the

PSI, one of which was that hundreds of images and video clips depicting child

pornography were found on his computer.2 The PSI also stated that over 13,000

images of child pornography were attributable to Hensley. Because Hensley did

not object when the district court adopted the facts from the PSI as the court’s

findings of fact, he is considered to have admitted them for sentencing purposes.

See United States v. Wade, 458 F.3d 1273, 1277 (11th Cir. 2006). Based on those

facts, the district court did not err in increasing Hensley’s base offense level by

five points for possession of over 600 images of child pornography.

       AFFIRMED.




       2
        Under the sentencing guidelines, videos are counted as 75 images for the purpose of
determining the appropriate enhancement level. See U.S.S.G. § 2G2.2, n.4(B)(ii).

                                               3